Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 16 December 2020, the following has occurred: Claims 56, 60, 67, 68, 80, and 90 have been amended; Claim 91 is new. 
Claims 56-60, 66-68, 70-72, 74-81, and 89-91 are pending.

	
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/031,975 dated 01 August 2014.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 16 December 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 56-60, 66-68, 70-72, 74-81, and 89-91 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 56, 80, and 90 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for generating a therapy compliance prediction for a patient.
The limitations of (Claim 56 being representative) computing a current compliance prediction for a patient comprising a first success predictor score (SPS) value generated using the therapy data and the patient data, the first SPS value associated with a recent therapy session of the patient performed by the respiratory pressure therapy device, wherein the current compliance prediction is a prediction about a future compliance with the patient's respiratory therapy; determining, based on the current compliance prediction, whether an action is needed to improve the patient's respiratory therapy, the determining comprising comparing the first SPS value to at least one, or each, of a plurality of thresholds, and comparing the first SPS value to a second SPS, the second SPS value associated with a previous therapy session of the patient performed by the respiratory pressure therapy device; upon determining that an action is needed, selecting an action to improve the patient's respiratory therapy, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting a server, nothing in the claim precludes the step from practically being performed in the mind. For example, but for the server, the claims encompasses a 
Alternatively, the above-identified limitations, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a server, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the server, this claim encompasses a person performing a series of steps or rule to compute a current compliance prediction, determine whether action to improve patient respiratory therapy is needed, and select an action to improve the respiratory therapy if action is needed. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a server that implements the identified 
The claim further recites the additional elements of (1) receiving therapy data, (2) receiving patient data, (3) transmitting a notification of the selected action, and (4) transmitting control commands. Each of these receiving and transmitting steps are recited at a high level of generality (i.e., as a general means of receiving and/or transmitting data) and amount to the mere receipt and/or transmission of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) receiving therapy data, (2) receiving 
Claims 57-60, 66-68, 70-72, 74-79, 81, and 89 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claims 57, 58, 59, 79 merely describe the action/engagement. Claims 60, 89 merely describe how the determination is made. Claims 66, 76, 78 merely describe the patient data. Claims 67, 68 merely describe how compliance prediction is performed. Claim 70 merely describes performing further prediction. Claims 71, 72, 74, 75, 81 further describes the therapy program, type of therapy, or adjustments thereto. Claim 77 merely describes the patient. 
Claim 91 is similarly rejected and describes the additional element of “further comprising upon receiving the control commands, adjusting, by the respiratory pressure therapy device, the one or more settings of the respiratory pressure therapy device.” This additional element does not provide a “practical application” because it represents extra-solution activity. The additional element does not provide “significantly more” because it represents receiving/transmitting data over a network. The limitation is Diamond v. Diehr, for instance, where the abstract idea was actually utilized to implements an action, i.e., the abstract idea was used to actually open the molding machine. The Examiner suggests reciting that the invention actually implement the adjusted settings, assuming there is support for this in the disclosure.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 91 is rejected for lack of adequate written description. 
Claim 91 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. This is a new matter rejection.
Specifically, the claims recite (Claim 1 being representative) “further comprising upon receiving the control commands, adjusting, by the respiratory pressure therapy 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 91 recites “A method…performed by a data server and comprising:… further comprising upon receiving the control commands, adjusting, by the respiratory pressure therapy device, the one or more settings of the respiratory pressure therapy device.” The claim is indefinite because it is unclear how the method performed on a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 56, 66, 67, 76, 80, 81, 90, and 91 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380) in view of Prakash et al. (U.S. Pre-Grant Patent Publication No. 2014/0278513) in view of Kocinski (U.S. Pre-Grant Patent Publication No. 2003/0236450).


REGARDING CLAIM 56
Duckworth teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory pressure therapy device, the method performed by a data server and comprising:
receiving, by the data server over a communication network, therapy data captured by the respiratory pressure therapy device while providing therapy to the patient, the data server being located remotely from the patient and the respiratory pressure therapy device; [Fig. 1, Para. 0064, 0127 teaches receiving feedback (therapy data) from a breathing apparatus via a communication channel. Para. 0119, etcetera teaches that the functionality of the disclosed invention is performed by a server.]
receiving, by the data server, patient data from at least one of a patient computing device or a healthcare provider server, wherein each of the patient computing device and the healthcare provider server each being located remotely from the data server; [Para. 0120, 0121 teaches receiving questionnaire responses (patient data) from a patient communication device. Fig. 1 teaches that the patient communication device is separate from the server. The Examiner notes that only one of a patient computing device or a healthcare provider server is required.]
computing, by the data server, a current compliance prediction for the patient […], [Para. 0122 teaches determining a “(non-) adherence risk profile” for the patient (interpreted as a current compliance prediction) from the received questionnaire responses. Para. 0127, 0256 teaches that this is also based on data received from feedback from the breathing apparatus machine.]
wherein the current compliance prediction is a prediction about a future compliance with the patient's respiratory therapy; [Para. 0122 teaches that the risk profile determines how likely a patient is to comply with a therapy prescription, i.e., future therapy.]
determining, by the data server based on the current compliance prediction, whether an action is needed to improve the patient's respiratory therapy; [Para. 0126 teaches that the system determines whether it should send messages to the patient to help improve their likelihood of adhering to treatment.]
upon the data server determining that an action is needed, selecting, by the data server, an action to improve the patient's respiratory therapy; and [Para. 0126 teaches that a message is selected.]
transmitting, by the data server over the communication network, a notification to the patient computing device or the healthcare provider server prompting the selected action to improve the patient's respiratory therapy; and [Para. 0126 teaches that the messages is displayed on and thus transmitted to a patient’s computing device. Para. 0126 also teaches that the message may “comprise assistance, motivation, information, [or] encouragement”, all of which are interpreted as actions to improve the patients respiratory therapy. Fig. 1, Para. 0120, 0126 further teaches that the messages are provided by the mode of the communication regime that uses a “suitable communications channel” (interpreted to correspond to the communications channel of the medical device, i.e., the internet).]
[…].
Duckworth may not explicitly teach the following underlined features
computing […] comprising a first success predictor score (SPS) value generated using the therapy data and the patient data, the first SPS value associated with a recent therapy session of the patient performed by the respiratory pressure therapy device,
the determining comprising comparing the first SPS value to at least one, or each, of a plurality of thresholds, and comparing the first SPS value to a second SPS, the second SPS value associated with a previous therapy session of the patient performed by the respiratory pressure therapy device;
Prakash at Fig. 5, 7, Para. 0145 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to determine compliance based on comparison of values with themselves and a threshold
computing […] comprising a first success predictor score (SPS) value generated using the therapy data and the patient data, the first SPS value associated with a recent therapy session of the patient performed by the respiratory pressure therapy device, [Prakash at Para. Fig. 5, 7, Para. 0145 teaches determining a new (x1new) user variable (a first success predictor score (SPS) value, which is undefined by the Applicant) associated with the user’s actions (interpreted to correspond to the therapy adherence information of Duckworth). Para. 0145 further teaches that this variable is a function of “the number of symptom check-ins during a week” (interpreted as therapy data, the feedback data of Duckworth) and “other user related data” (interpreted as patient data, the questionnaire responses of Duckworth).]
the determining comprising comparing the first SPS value to at least one, or each, of a […] threshold[…], and comparing the first SPS value to a second SPS, the second SPS value associated with a previous therapy session of the patient performed by the respiratory pressure therapy device; [Prakash at Para. Fig. 5, 7, Para. 0145 teaches determining (an old (x1old) user variable (a second success predictor score (SPS) value, which is undefined by the Applicant). Para. 0145 thereafter teaches comparing the new and old user variables (x1new, x1old; first and second SPS values) with each other and with a threshold (one threshold). The determination of Prakash is interpreted to correspond to the determination of Duckworth.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient communication system of Duckworth to determine compliance based on comparison of 
	Duckworth in view of Prakash may not explicitly teach one, or each, of a plurality of thresholds; however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Prakash based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). The claim requires comparison to one threshold of a plurality of thresholds. Prakash teaches comparison of data to a threshold [Parakash, Para.0145], but does not teach that the threshold is “of a plurality of thresholds. The application of the recited method to a plurality of thresholds produces no new and unexpected result which would result in patentable significance over the teaching of Duckworth / Prakash; the application of one threshold of a plurality of thresholds does not change how the claim effect determination of a notification. The Examiner notes that there is no indication (a) that the thresholds are different from one another, (b) how one threshold is utilized or not utilized over another threshold, or (c) that the additional thresholds affect the functionality of the claim at all; as currently recited, the additional thresholds represent non-functional descriptive information and is/are obvious in view of the noted references. 
Duckworth/Prakash may not explicitly teach
transmitting control commands to adjust one or more settings of the respiratory pressure therapy device based on the determining.
Kocinski at Para. 0024, 0030, 0035, 0036, 0039, 0045, 0046, 0048 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to transmit CPAP setting data in response to a compliance determination 
transmitting control commands to adjust one or more settings of the respiratory pressure therapy device based on the determining. [Kocinsky at Para. 0024, 0030, 0035, 0039, 0046 teaches transferring operational programming information/parameters/settings (adjust one or more settings) from a central server to a CPAP machine (the breathing apparatus machine of Duckworth). Kocinsky at Para. 0030, 0036, 0045, 0048 teaches that the transmission is based on analyzed patient data which includes compliance data (the determination of Duckworth). The Examiner notes that the claim does not state how the settings are “based on the” the determination or what the adjustments are.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient communication system of Duckworth having the determination of compliance based on comparison of values with themselves and a threshold of Prakash to transmit CPAP setting data in response to a compliance determination as taught by Kocinski, with the motivation of reducing expense/cost and/or optimizing a medical professional’s time associated with compliant/non-compliant patients (see Kocinski at Para. 0005-0007).
	In the event that the plurality of thresholds noted above are not obvious in view of Duckworth / Prakash, this feature would have been prima facie obvious in view of Kocinski based on the simple substitution rational. Kocinski teaches multiple thresholds (which are undefined, see Kocinski at Para. 0035) while Prakash teaches utilization of a selected threshold. Substituting the multiple thresholds of Kocinski for the 

REGARDING CLAIM 66
Duckworth/Prakash/Kocinski teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claim 56. Duckworth/Prakash/Kocinski further teaches
wherein the patient data comprises answers supplied by the patient to a questionnaire. [Duckworth at Para. 0063, 0064 teaches that the patient data includes responses to a questionnaire.] 

REGARDING CLAIM 67
Duckworth/Prakash/Kocinski teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claim 56. Duckworth/Prakash/Kocinski further teaches
wherein the computing a current compliance prediction comprises applying a compliance model to a first numerical value representing the therapy data and a second numerical value representing the patient data, [Duckworth at Para. 0064, 0122 teaches that an adherence risk profile is determined from the responses, which is interpreted as applying a model. Duckworth at Para. 0122 further teaches applying weightings to responses meaning that the responses are represented as numerical values by the system. See also Para. 0133.] and the compliance prediction is the first SPS value indicating a probability that the patient will be compliant with a predetermined compliance rule. [Duckworth at Para. 0174 teaches that the patient is assigned to a low, medium, or high adherence risk profile based on a calculated score which indicates the likelihood (a probability) that the patient will adhere to the pressure/flow therapy prescription for that adherence risk profile (a predetermined compliance rule). Prakash at Para. 0145 teaches that a particular value is calculated (a first SPS value).]

REGARDING CLAIM 76
Duckworth/Prakash/Kocinski teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claim 56. Duckworth/Prakash/Kocinski further teaches
wherein the data relating to respiratory therapy delivered to the patient comprises behavioral data indicating how the patient is interacting with the respiratory pressure therapy device. [Duckworth at Para. 0127, 0256 teaches that objective adherence data (behavioral data) is collected from the pressure/flow therapy device and used to modify the message(s).]

REGARDING CLAIM(S) 80
Claim(s) 80 is/are analogous to Claim(s) 56, thus Claim(s) 80 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 56.


REGARDING CLAIM 81
Duckworth/Prakash/Kocinski teaches the claimed system for generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory pressure therapy device of Claim 80. Duckworth/Prakash/Kocinski further teaches
wherein the respiratory therapy is Continuous Positive Airway Pressure (CPAP) therapy. [Duckworth at Para. 0005, 0006, 0089-0096, 0135 teaches that the pressure/flow therapy is CPAP.]

REGARDING CLAIM(S) 90
Claim(s) 90 is/are analogous to Claim(s) 56, thus Claim(s) 90 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 56.

REGARDING CLAIM 91
Duckworth/Prakash/Kocinski teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claim 56. Duckworth/Prakash/Kocinski further teaches
further comprising upon receiving the control commands, adjusting, by the respiratory pressure therapy device, the one or more settings of the respiratory pressure therapy device. [Kocinski at Para. 0030, 0031, 0034, etc. teaches that a program (settings) transmitted to the CPAP machine are downloaded to the CPAP machine and the program is implemented the next time the CPAP is used by the patient (interpreted as adjusting the settings).]


Claim(s) 57-59, 71, 72, and 77-79 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380) in view of Prakash et al. (U.S. Pre-Grant Patent Publication No. 2014/0278513) in view of Kocinski (U.S. Pre-Grant Patent Publication No. 2003/0236450) in view of Dorherty et al. (U.S. Pre-Grant Patent Publication No. 2010/0049008).

REGARDING CLAIM 57
Duckworth/Prakash/Kocinski teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claim 56. Duckworth/Prakash/Kocinski further teaches
wherein the respiratory therapy is in accordance with a therapy program, [Duckworth at Para. 0063 teaches that the therapy is a pressure/flow therapy prescription (a therapy program).].
Duckworth/Prakash/Kocinski may not explicitly teach 
and the action is an adjustment to the therapy program.
Dorherty at Fig. 5, Para. 0120, 0141-0143 teaches that it was old and well-known in the art of sleep treatment, at the time of filing, to adjust the length of sleep while undergoing CPAP treatment based on patient subjective feedback
and the action is an adjustment to the therapy program. [Dorherty at Fig. 5, Para. 0120, 0141-0143 teaches that subjective data from patient questions (the questionnaire data of Duckworth) is used to adjust the amount of sleep (and adjustment to the therapy program, the message of Duckworth) the patient receives. Para. 0034, Claim 54 also teaches that parameters of the flow generator are adjusted to better treat the patient (an adjustment to the therapy program).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient communication system of Duckworth having the determination of compliance based on comparison of values with themselves and a threshold of Prakash having the transmission of CPAP setting data in response to a compliance determination of Kocinski to adjust the length of sleep while undergoing CPAP treatment based on patient subjective feedback as taught by Dorherty, with the motivation of improving a patient’s sleep (see Dorherty at Para. 0022, 0031).

REGARDING CLAIM 58
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56 and 57. Duckworth/ Prakash/Kocinski/Dorherty further teaches
wherein the therapy program comprises an engagement rule set specifying details of engagement with the patient. [Duckworth at Para. 0064, 0125 teaches a communication regime (an engagement rule set) that is based on the adherence risk profile and which determines the frequency, mode, and/or content of messages sent to the patient (details of engagement).]

REGARDING CLAIM 59
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56, 57, and 58. Duckworth/ Prakash/Kocinski/Dorherty further teaches
wherein the action comprises adjusting aggressiveness of the engagement rule set. [Duckworth at Para. 0064, 0125, 0127 teaches that the particular communication regime determines the frequency, mode, and/or content of messages sent to the patient. Duckworth at Para. 0201-0208, 0212-0218 teaches that the frequency of messages is changed (adjusting the aggressiveness of the engagement rule set).] 

REGARDING CLAIM 71
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56 and 57. Duckworth/Prakash/Kocinski/Dorherty further teaches
wherein the therapy program comprises a setting of the respiratory pressure therapy device. [Dorherty at Para. 0034, Claim 54 teaches that the parameters (settings) of the flow generator (the pressure/flow therapy device of Duckworth) are adjusted meaning that the therapy program necessarily has settings.]


REGARDING CLAIM 72
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56, 57, and 71. Duckworth/Prakash/Kocinski/Dorherty
wherein the adjustment to the therapy program comprises changing a setting of the respiratory pressure therapy device. [Dorherty at Para. 0034, Claim 54 teaches that the parameters (settings) of the flow generator (the pressure/flow therapy device of Duckworth) are adjusted.]
Motivation to combine the features of Duckworth/Peterson/Kocinski/Dorherty is the same as that presented with respect to Claim 57 and is reiterated here.

REGARDING CLAIM 77
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56, 57, and 58. Duckworth/Prakash/Kocinski/Dorherty further teaches
wherein the patient is associated with a patient computing device through which the engagement is configured to take place. [Duckworth at Para. 0120 teaches a patient communication device (a patient computing device) that receives the motivational messages.]

REGARDING CLAIM 78
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56, 57, 58, and 77. Duckworth/Prakash/Kocinski/Dorherty further teaches
wherein the data relating to respiratory therapy delivered to the patient comprises behavioral data indicating how the patient is interacting with the patient computing device. [Duckworth at Para. 0121 teaches that the patient responds to the questions in the questionnaire via the patient communication device, which is necessarily behavioral data about the patient’s interaction with the communication device, i.e., that they use the device.] 

REGARDING CLAIM 79
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56, 57, and 58. Duckworth/Prakash/Kocinski/Dorherty further teaches
wherein the action comprises adjusting an action portion of a rule of the engagement rule set. [Duckworth at Para. 0125, 0126 teaches that the frequency of patient contact is increased (adjusting an action portion of a rule) based on the communication regime (engagement rule set).]

Claim(s) 60 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/01544380) in view of Prakash et al. (U.S. Pre-Grant Patent Publication No. 2014/0278513) in view of Kocinski (U.S. Pre-Grant Patent Publication No. 2003/0236450) in view of Dorherty et al. (U.S. Pre-Grant Patent Publication No. 2010/0049008) in view of Nease et al. (U.S. Patent No. 8,666,926).

REGARDING CLAIM 60
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56, 57, and 58. Duckworth/Prakash/Kocinski/Dorherty may not explicitly teach
wherein the previously computed compliance prediction comprises the second SPS. [Prakash at Para. 0145 teaches the computation of a value for old (x1old) user variable (a second success predictor score (SPS) value, which is undefined by the Applicant).]
Nease at Col. 2, Lns. 52-57, Col. 12, Lns. 29-49 teaches that it was old and well-known in the art of healthcare, at the time of filing, to utilize a compliance metric to predict a likelihood of compliance with a therapy program
wherein determining whether an action is needed is based on a previously computed compliance prediction for the patient. [Nease at Col. 2, Lns. 52-57 teaches utilizing a compliance metric (the “(non-) adherence risk profile” of Duckworth and/or x1old user variable of Prakash) to predict whether a patient is likely to be compliant with a therapy program and thus require intervention(s) (the messages of Duckworth). See also Nease at Col. 12, Lns. 29-49.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient communication system of Duckworth having the determination of compliance based on comparison of values with themselves and a threshold of Prakash having the transmission of CPAP setting data in response to a compliance determination of Kocinski having the adjustment of the length of sleep while undergoing CPAP treatment based on patient subjective feedback of Dorherty to utilize a compliance metric to predict a likelihood of compliance with a therapy program as taught by Nease, with the motivation of improving patient compliance and reduce healthcare costs (see Nease at Abstract, Col. 1, Lns. 23-24, 34-38).

Claim(s) 68 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/0154380) in view of Prakash et al. (U.S. Pre-Grant Patent Publication No. 2014/0278513) in view of Kocinski (U.S. Pre-Grant Patent Publication No. 2003/0236450) in view of Edelson et al. (U.S. Pre-Grant Patent Publication No. 2015/0332012).



REGARDING CLAIM 68
Duckworth/Prakash/Kocinski teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claim 56. Duckworth/Prakash/Kocinski further teaches
wherein computing the current compliance prediction comprises applying a weight to each of a first numerical value representing the therapy data and a second numerical value representing the patient data, and combining the weighted first numerical value and the weighted second numerical value […]. [Duckworth at Para. 0122 teaches that the (non-)adherence risk profile is determined by weighting responses which are used (i.e., combined) to calculate the score. Duckworth at Para. 0122 further teaches applying weightings to responses meaning that the responses are represented as numerical values by the system. See also Para. 0133.]
Duckworth/Prakash/Kocinski may not explicitly teach
in a linear sum.
Edelson at Para. 0148 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to calculate patient information in the form of a weighted linear sum of variables
in a linear sum. [Edelson at Para. 0148 teaches calculating patient information (the (non-)adherence risk of Duckworth) in the form of a weighted linear sum of variables (the weighted responses of Duckworth).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient .

Claim(s) 70 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/01544380) in view of Prakash et al. (U.S. Pre-Grant Patent Publication No. 2014/0278513) in view of Kocinski (U.S. Pre-Grant Patent Publication No. 2003/0236450) in view of Nevins (U.S. Pre-Grant Patent Publication No. 2009/0125328) in view of Schechter (U.S. Pre-Grant Patent Publication No. 2008/0059224).

REGARDING CLAIM 70
Duckworth/Prakash/Kocinski teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claim 56. Duckworth/Prakash/Kocinski may not explicitly teach
further comprising analyzing the therapy data to generate a further prediction, 
wherein the further prediction is a prediction of whether the patient will […have something occur…] with their respiratory disorder, wherein the action comprises issuing an alert to this effect. 

further comprising analyzing the therapy data to generate a further prediction, [Nevins at Para. 0030 teaches monitoring a patient undergoing CPAP treatment (the pressure/flow therapy prescription of Duckworth) is monitored for transthoracic impedance (the patient data of Duckworth) to determine whether the patient is at risk for hospitalization (a further prediction).]
wherein the further prediction is a prediction of whether the patient will […have something occur…] with their respiratory disorder, wherein the action comprises issuing an alert to this effect. [Nevins at Para. 0030 teaches that the determined risk (a prediction) of hospitalization (an occurrence) related to the use of CPAP. Nevins at Para. 0030 further teaches that an alert is sent indicating the risk.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient communication system of Duckworth having the determination of compliance based on comparison of values with themselves and a threshold of Prakash having the transmission of CPAP setting data in response to a compliance determination of Kocinski to analyze patient data to predict whether a patient is at risk for hospitalization 
Duckworth/ Prakash/Kocinski/Nevins may not explicitly teach
whether the patient will develop a co-morbid condition 
Schechter at Abstract, Para. 0044, 0050, 0051 teaches that it was old and well-known in the art of healthcare, at the time of filing, to determine whether a patient will developed a comorbidity based on patient data
whether the patient will develop a co-morbid condition [Schechter at Abstract, Para. 0044, 0050 teaches construction of a health profile for an individual (the patient of Duckworth) to predict/anticipate the probability of a patient developing another disease state / co-morbidity. Para. 0051 teaches that the health profile is based on patient data (the data of Duckworth/Nevins).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient communication system of Duckworth having the determination of compliance based on comparison of values with themselves and a threshold of Prakash having the transmission of CPAP setting data in response to a compliance determination of Kocinski having the analysis of patient data to predict whether a patient is at risk for hospitalization and issuance of an alert indicating the risk of Nevins to determine whether a patient will developed a comorbidity based on patient data as taught by Schechter, with the motivation of improving the health outcome of a patient (see Schechter at Para. 0006).

Claim(s) 74 and 75 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/01544380) in view of Prakash et al. (U.S. Pre-Grant Patent Publication No. 2014/0278513) in view of Kocinski (U.S. Pre-Grant Patent Publication No. 2003/0236450) in view of Dorherty et al. (U.S. Pre-Grant Patent Publication No. 2010/0049008) in view of Haas (U.S. Pre-Grant Patent Publication No. 2012/0240933).

REGARDING CLAIM 74
Duckworth/Prakash/Kocinski/Dorherty teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56 and 57. Duckworth/Prakash/Kocinski/Dorherty may not explicitly teach
wherein the therapy program comprises one or more of a model, type, and size of a patient interface through which the respiratory pressure therapy device delivers respiratory therapy to the patient. 
Haas at Fig. 2, Para. 0023, 0052 teaches that it was old and well-known in the art of healthcare, at the time of filing, to adjust the size and/or type of a patient interface as part of patient respiratory treatment
wherein the therapy program comprises one or more of a model, type, and size of a patient interface through which the respiratory pressure therapy device delivers respiratory therapy to the patient. [Hass at Para. 0023 teaches that the type and size of a patient interface used as part of patient respiratory treatment are known. Haas at Fig. 2, Para. 0052 teaches that the initial size of patient interface is displayed. The Examiner notes that any respiratory treatment provided to a patient would necessarily include the type and size of patient interface.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient communication system of Duckworth having the determination of compliance based on comparison of values with themselves and a threshold of Prakash having the transmission of CPAP setting data in response to a compliance determination of Kocinski having the adjustment of the length of sleep while undergoing CPAP treatment based on patient subjective feedback of Dorherty to adjust the size and/or type of a patient interface as part of patient respiratory treatment as taught by Haas, with the motivation of improving patient comfort that would result in better compliance (see Hass at Para. 0003).

REGARDING CLAIM 75
Duckworth/Prakash/Kocinski/Dorherty/Haas teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claims 56, 57, and 74. Duckworth/Prakash/Kocinski/Dorherty/Haas further teaches
wherein the adjustment to the therapy program comprises a change to the patient interface. [Hass at Para. 0043, 0052 teaches that adjustments to the type or size of the patient interface (the changes of Dorherty) are made.]
.

Claim(s) 89 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Duckworth et al. (U.S. Pre-Grant Patent Publication No. 2015/01544380) in view of Prakash et al. (U.S. Pre-Grant Patent Publication No. 2014/0278513) in view of Kocinski (U.S. Pre-Grant Patent Publication No. 2003/0236450) in view of Kirby et al. (U.S. Pre-Grant Patent Publication No. 2015/0174347).

REGARDING CLAIM 89
Duckworth/Prakash/Kocinski teaches the claimed method of generating a therapy compliance prediction for a patient receiving respiratory therapy via a respiratory device of Claim 56. Duckworth/Prakash/Kocinski may not explicitly teach
wherein determining whether an action is needed to improve the patient's respiratory therapy further comprises retrieving a therapy compliance predictor for a plurality of therapy sessions for the patient.
Kirby at Abstract, Para. 0023 teaches that is was old and well-known in the art of patient therapy, at the time of filing, to convey patient compliance information to a user
wherein determining whether an action is needed to improve the patient's respiratory therapy further comprises retrieving a therapy compliance predictor for a plurality of therapy sessions for the patient. [Kirby at Abstract, Para. 0023 teaches that compliance information (the adherence likelihood of Duckworth) over a period of time are conveyed to a user (and are thus retrieved). The Examiner notes that nothing is ever done with this data other than retrieving.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of sleep treatment, at the time of filing, to modify the data collection and patient communication system of Duckworth having the determination of compliance based on comparison of values with themselves and a threshold of Prakash having the transmission of CPAP setting data in response to a compliance determination of Kocinski to convey patient compliance information to a user as taught by Kirby, with the motivation of improving patient compliance (see Kirby at Para. 0001).
Alternatively, assuming arguendo that Duckworth/Prakash/Kocinski/Kirby does not explicitly teach that the compliance data is “a therapy compliance predictor for a plurality of therapy sessions for the patient,” the limitation claims information/labels that do not result in a manipulative difference between the information/labels of the prior art and the functionally of the claimed method. The function taught by the prior art would be performed the same regardless of whether the information/labels was substituted with nothing. Because Duckworth teaches adherence likelihood data for a patient (see at least Duckworth at Para. 0122) and Kirby teaches compliance information over a period of time is conveyed to a user (see at least Kirby at Para. 0023), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of time of filing to have substituted the information/labels 

Response to Arguments
Rejection(s) under 35 U.S.C. § 101 
Regarding the rejection of Claims 56-60, 66-68, 70-72, 74-81, 89, and 90, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:
Specifically, Applicant respectfully submits that the claimed invention does not fall within the abstract idea of "mental processes," as the Examiner alleges, since the claimed invention is directed to a concept that cannot be performed in the human mind and is neither an observation, evaluation, judgment, or opinion.
Regarding (a), the Examiner respectfully disagrees. The identified abstract idea is a mental process.
Moreover, such automated steps involve machine communications that help to improve machine operations.
Regarding (b), the Examiner respectfully disagrees and submits that no physical improvement to the server is claimed or evident, nor has the Applicant identified any physical improvement.
Thus, Applicant respectfully submits that the aforementioned steps recited in the claims cannot be performed in human mind, especially the steps of computing a current compliance prediction based on a first SPS value, determining whether an action is need to improve the patient's respiratory 
Regarding (c), the Examiner respectfully disagrees. Initially, the receiving and transmitting steps have been evaluated as additional elements and are not part of the identified abstract idea. The remaining portion of the claim can most certainly be performed in the human mind and the Applicant has not provided any evidence that they cannot. This is especially true given the fact that exactly how the SPS and compliance prediction is arrived at is not specifically claimed.
Applicant submits that the features recited in the claims help to solve a particular technical challenge associated with providing an optimal therapy to effectively meet the predetermined compliance rules and treating a particular respiratory condition of a patient, which include technical settings of devices that provide such therapy.
Regarding (d), the Examiner respectfully disagrees. None of the purported problems identified by the Applicant were caused by the technological environment to which the claims are confined (a server). These are, at best, medical compliance problems. As such, there is not technical problem that the claimed invention is solving and a “practical application” based on this measure is not present.
Moreover, Applicant submits that the method and system of the claimed invention also improves the functioning processors of RPT devices.
Regarding (e), the Examiner respectfully disagrees. There is no improvement to the functioning of RPT devices. Even assuming that the adjusted settings are implemented, the RPT device is still operating as it normally does, the settings are just changed to 

Rejection(s) under 35 U.S.C. § 103 
Regarding the rejection of Claims 56-60, 66-68, 70-72, 74-81, 89, and 90, the Examiner has considered the Applicant’s arguments; however, these arguments are not persuasive. Applicant argues:
The above-mentioned features of claim 56 are not rendered obvious over the cited references. For example, none of the cited references, alone or in combination, teach or suggest "determining, by the data server, whether an action is needed to improve the patient's respiratory therapy, the determining comprising comparing the first SPS value to at least one, or each, of a plurality of thresholds, and comparing the first SPS value to a second SPS, the second SPS value associated with a previous therapy session of the patient performed by the respiratory pressure therapy device", (emphasis added) as recited in amended claim 56.
Regarding (a), the Examiner respectfully disagrees. The cited prior art teaches or renders obvious the argued features. Particularly, Duckworth teaches determining whether an action to improve a patient’s compliance is needed while Prakash teaches the comparison of values and comparison to a threshold. The Examiner notes that only one comparison to a threshold is required by the claim and further notes that there is no claimed indication of how the comparison results in different determinations. The SPS’s 
While the computer system 11 b determines whether the messages should be sent to the patient to help improve adherence to the pressure/flow therapy, Applicant submits that nothing in the cited paragraph teaches or suggest "determining, by the data server, whether an action is needed to improve the patient's respiratory therapy, the determining comprising comparing the first SPS value to at least one, or each, of a plurality of thresholds, and comparing the first SPS value to a second SPS, the second SPS value associated with a previous therapy session of the patient performed by the respiratory pressure therapy device", as defined by amended claim 56. 
Regarding (b), the Examiner respectfully submits that Duckworth is relied upon to teach the determining feature (which is does) while Prakash is relied upon to teach the comparison feature (which is does). Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, in Prakash, the comparison is performed between the increase in value from x1old to x1new and a threshold. However, as stated above, in the claimed invention, the first SPS (SPSn) value, not the increase in value of the first and second SPS values, is compared to at least one, or each, of the plurality of thresholds, which is clearly different from Prakash.
Regarding (c), the Examiner respectfully submits that the cited reference teach the claimed invention given the broadest reasonable interstation. There is no indication in the claim as to how the comparison must or must not be performed. Further, Prakash literally says perform a comparison of the two values. The Examiner is at a loss as to how this does not teach what is claimed.
Second, while the increase in value from x1old to x1new is compared to a certain threshold in Prakash, in the claimed invention, the first SPS (SP Sn) value associated with the current therapy is compared to at least one, or each, of the plurality of thresholds.
Regarding (d), the Examiner respectfully submits that this feature is obvious in view of the teaching of the cited references for the reasons noted in the basis of rejection. The Examiner also takes this opportunity to note that there does not appear to be any functionality associated with the “plurality of thresholds.” This may be an area in which the Applicant may wish to further define their invention.

ConclusionTHIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626